Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat et al. (US 2021/0368541).
Regarding claim 1, Hedayat discloses a method in a User Equipment (UE) for wireless communication (figs. 1A-1B), comprising: receiving a first signaling (fig. 17, item 1713, PDCCH) in a first time-frequency resource (note: slot in a licensed band); and receiving a first radio signal in a second time-frequency resource (item 1722; para. 186, second sentence; note: PDCCH pointing to PDSCH resources); wherein the first signaling is used for indicating K1 target subband(s) (para. 186; note: NR-U unlicensed band), the K1 target subband(s) comprise(s) K1 target time-frequency resource(s) respectively (item 1702b - para. 184), and the second time-frequency resource is one of the K1 target time-frequency resource(s) (item 1702b - para. 184); frequency domain resources occupied by the first time-frequency resource belong to a first subband (item 1702a), and any one of the K1 target subband(s) is orthogonal to the first subband (fig. 17; para. 184); time domain resources occupied by the first time-frequency resource are a first time unit (fig. 17; note: various slots for communication), the first time unit belongs to a first time window (fig. 17; note: various slots for communication), and the K1 is a positive integer (fig. 17; note: K=1). 
However, the embodiment of Hedayat does not disclose the first signaling is a physical layer signaling other than the UE-specific physical layer signaling and the first radio signal is a radio signal other than the UE-specific radio signals. Although, another embodiment of Hedayat discloses group signaling for group communication resources (para. 89, first sentence; para. 107, lines 12-13; note: physical downlink control channel (PDCCH) for a group; para. 139, first sentence); Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first signaling is a physical layer signaling other than the UE-specific physical layer signaling and the first radio signal is a radio signal other than the UE-specific radio signals in the embodiment of Hedayat. The motivation to have the 
Further, the embodiment of Hedayat does not disclose a duration of the first time window in time domain is a Max Channel Occupy Time (MCOT) for the first subband. However, another embodiment discloses transmitting data within an MCOT (fig. 4 and 16; para. 161; note: MCOT over the entire system bandwidth - para. 94, last sentence; para. 101, especially lines 13-15; para. 113, last sentence; note: preconfigured or determined MCOT). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a duration of the first time window in time domain is a Max Channel Occupy Time (MCOT) for the first subband in the embodiment of Hedayat. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, coordinating communication which involves a shared or contended medium (Hedayat, para. 93, penultimate sentence; figs. 4, 16 and 17; paras. 94, 101, 113 and 161; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 6, these limitations are rejected on the same grounds as claim 1 above where a base station transmits the signaling and signal received by the UE or terminal (Hedayat, figs. 1A-1B and 9A-9B). 
Regarding claim 11, these limitations are rejected on the same grounds as claim 1 above where a UE performs the method. Additionally, Hedayat does not disclose in the embodiment multiple transceivers for receiving the signaling and signal for a UE. However, in an additional 
Regarding claim 16, these limitations are rejected on the same grounds as claim 1 above where a base station transmits the signaling and signal received by the UE or terminal (Hedayat, figs. 1A-1B and 9A-9B) and the base station comprises transceivers for transmitting the signaling and signals (para. 39, last two sentences). 

Claims 2, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat as applied to claim 1, 6, 11 or 16 above, and further in view of Kim et al. (US 2012/0044821).
Regarding claim 2, Hedayat teaches and makes obvious a PDCCH indicating a band for a PDSCH where the PDCCH and PDSCH are within a MCOT window (figs. 16-17 as noted above) but does not teach and makes obvious the method according to claim 1, comprising: receiving a second signaling in a third time-frequency resource; wherein the second signaling is used for indicating the first time-frequency resource, and the second signaling is transmitted in the first subband; and time domain resources occupied by the third time-frequency resource belong to the first time window. However, Kim discloses transmitting a PCFICH within a slot before a PDCCH is transmitted in the slot where the PCFICH indicates resources for the PDCCH 
Regarding claim 7, these limitations are rejected on the same grounds as claim 2 above where a base station transmits the signaling and signals received by the UE or terminal (Hedayat, figs. 1A-1B and 9A-9B). 
Regarding claim 12, these limitations are rejected on the same grounds as claim 2 above where a UE performs the method and includes transceivers (made obvious in the rejection of claim 11 above) for receiving the signaling and signal.
Regarding claim 17, these limitations are rejected on the same grounds as claim 2 above where a base station transmits the signaling and signals received by the UE or terminal (Hedayat, figs. 1A-1B and 9A-9B) and includes transceivers (para. 39, last two sentences) for receiving the signaling and signal.

Allowable Subject Matter
Claims 3-5, 8-10, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462